—In an action to recover damages for personal injuries, etc., the defendants appeal from an order of the Supreme Court, Rockland County (Miller, J.), dated February 4, 1997, which denied their motion pursuant to CPLR 3211 to dismiss the complaint as time-barred.
Ordered that the order is reversed, on the law, with costs, and the defendants’ motion pursuant to CPLR 3211 to dismiss the complaint as time-barred is granted.
In a companion appeal, this Court held that a prior identical action between the parties should have been dismissed “with prejudice” (Giovati v Kavanagh, 245 AD2d 420 [decided herewith]). Accordingly, the plaintiffs are not entitled to the benefit of the six-month extension of the Statute of Limitations provided by CPLR 205 (a), and the instant action must be dismissed. Mangano, P. J., Santucci, Joy and Lerner, JJ., concur.